Case 1:13-cr-00032-SPW Document 78 Filed 07/10/20 Page 1 of 2

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA JUL 1 0 2020
BILLINGS DIVISION Clerk, US District Court
District Of Montana
Billings

UNITED STATES OF AMERICA, Cause No. CR 13-32-BLG-SPW

Plaintiff,

vs. ORDER

THEO SUMMERS BUFFALO
BULLTAIL,

Defendant.

 

 

Defendant Bulltail is currently incarcerated at the Dawson County Detention
Facility for a state offense. On May 27, 2020, he moved the Court to set a hearing
on a pending but sealed petition to revoke his federal supervised release. See Mot.
for Hr’g (Doc. 73). The Court ordered the United States to clarify Bulltail’s
situation and indicate when it might proceed. See Order (Doc. 74).

In response, the United States reported that it was not aware of any pending
detainer, revocation petition, or warrant but was willing to coordinate with the
Probation Office to resolve the petition. See Resp. to Order (Doc. 75).
Consequently, the Court directed the clerk to unseal the petition and directed the
United States to take the appropriate steps to resolve it. See Order (Doc. 76).

On July 8, 2020, the United States moved to dismiss the petition.
1
Case 1:13-cr-00032-SPW Document 78 Filed 07/10/20 Page 2 of 2

To clarify the record, on December 18, 2013, Bulltail was sentenced to serve
120 months in prison for assaulting a federal officer. That sentence was vacated on
appeal. On February 26, 2015, Bulltail was resentenced to serve 60 months in
prison. With credit for time served on the original federal sentence, he discharged
his federal prison term on February 8, 2018. A three-year term of supervised

release is pending but will not commence while he is incarcerated.

Accordingly, IT IS ORDERED:

1. The petition of April 10, 2018 (Doc. 69), is DISMISSED without
prejudice to inclusion of the same alleged violations in a future petition alleging

one or more further violations.

to

. Bulltail’s motion for hearing (Doc. 73) is DENIED AS MOOT.

. No federal action or detainer is pending against Bulltail.

lod

YK~a
DATED this _/@ day of July, 2020.

Susan P. Watters
United States District Court

bo
